Citation Nr: 0432654	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-18 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating greater than 30 percent 
for service-connected mycosis fungoides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The appellant had active military service from June 1956 
until April 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which continued the assignment of a 30 
percent disability evaluation for service-connected mycosis 
fungoides.

The appellant requested a hearing in this case, which was 
conducted by the undersigned Veterans Law Judge in June 2004.


FINDINGS OF FACT

1.  The appellant's service-connected mycosis fungoides is 
manifested by subjective complaints of pain, itching, 
seasonal flare-ups, the use of topical ointments, inability 
to wear shoes, and diminished social life.  The objective 
evidence shows the need for topical ointments, hyperpigmented 
patches, minimal scaling, and involvement of less than 10 
percent of exposed areas.  The evidence also shows the 
absence of plaques, nodules, tumors, systemic symptoms, 
erythema multiforme, papules, pustules, and hyperhidrosis.

2.  The appellant's mycosis fungoides does not present an 
exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating greater 
than 30 percent for service-connected mycosis fungoides are 
not satisfied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.118, Diagnostic Codes 
7801, 7806, 7818, 7820, 7827 (2004).

2.  The evidence does not warrant further referral for 
consideration of an extraschedular rating for the appellant's 
mycosis fungoides.  38 C.F.R. § 3.321(b)(1) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), are 
applicable to the appellant's claim of entitlement to an 
increased rating greater than 30 percent for service-
connected mycosis fungoides.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) it was 
observed that VA must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
his claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
specific compliance with Quartuccio, the appellant was 
advised of the evidence which would substantiate his claim, 
and the responsibility for obtaining it, by letter dated in 
September 2002.  The letter informed the appellant what 
evidence and information VA would be obtaining as well as the 
evidence that the appellant needed to provide.  The letter 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, employment records, 
etc., but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.

The appellant was also advised in the September 2002 letter 
that he should submit any additional information or evidence 
regarding his claim, or advise VA as to its whereabouts, thus 
in satisfaction of the fourth element of the Pelegrini 
inquiry.

The Board notes in passing that the November 2002 rating 
decision on appeal, the statement of the case (SOC), the 
supplemental statements of the case (SSOC's), and multiple 
supplemental correspondence, also adequately informed the 
appellant of the types of evidence needed to substantiate his 
claim.  The September 2002 VCAA letter also specifically 
addressed the legal requirements of an increased rating 
claim.  Therefore, the Department's duty to notify has been 
fully satisfied.

With respect to the timing of the VCAA notification, the 
Board notes that the September 2002 VCAA notification letter 
was provided to the appellant prior to the initial 
adjudication of his claim in November 2002.

The VCAA notification letter is also legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  However, the statute was recently amended 
to permit VA to adjudicate a claim within one-year of receipt 
of the claim.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  Therefore, the 
claimant was notified properly of his statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical and 
personnel records from the National Personnel Records Center 
(NPRC).  The record also includes VA examination records, VA 
medical records, Board Hearing Transcript, and the 
appellant's own contentions.  Accordingly, VA has no 
outstanding duty to assist the appellant in obtaining any 
additional information or evidence.  At every stage of the 
process, the appellant was informed of the information needed 
to substantiate his claim, and VA has obtained all evidence 
identified by the appellant.  The Board finds that all 
indicated medical records have been obtained and the 
appellant has not referenced any outstanding records or 
information that he wanted VA to obtain.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The appellant in this case was previously afforded a VA 
examination in October 2002 with respect to the issue here on 
appeal.  The claims file also contains an addendum to the 
October 2002 VA examination.  As such, VA reexamination is 
not necessary because, as discussed below, there exists 
sufficient medical evidence to decide the appellant's claim.

Thus, the record indicates that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.


II.  Entitlement to an Increased Rating Greater than 30 
Percent for Service-Connected Mycosis Fungoides

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2004).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

It is also necessary to evaluate the disability from the 
point of view of the appellant working or seeking work, 
38 C.F.R. § 4.2 (2004), and to resolve any reasonable doubt 
regarding the extent of the disability in the appellant's 
favor.  38 C.F.R. § 4.3 (2004).  If there is a question as to 
which evaluation to apply to the appellant's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).

Effective August 30, 2002, VA revised 38 C.F.R. § 4.118, 
Diagnostic Code Series 7800, or the criteria for diagnosing 
and evaluating skin disabilities.  See 67 Fed. Reg. 49,596 
(July 31, 2002); see also corrections at 67 Fed. Reg. 58,448 
(September 16, 2002).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
noted that when the law controlling an issue changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
"the question arises as to which law now governs."  Id. at 
311.  In that regard, the Court held that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.

Id. at 313.

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
overruled Karnas such that the rule set out in that case no 
longer applies in determining when a new regulation is to be 
applied to a pending claim.  See VAOPGCPREC 7-2003, 69 Fed. 
Reg. 25,174 (May 5, 2004).  The current procedure for such a 
determination involves, first, determining whether the 
regulation identifies the types of claims to which it 
applies.  If the regulation is silent, VA must determine 
whether applying the provision to claims that were pending 
when it took effect would produce genuinely retroactive 
effects.  If applying the new provision would produce such 
retroactive effects, VA ordinarily should not apply the new 
provision to the claim.  However, if applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Generally speaking, 
provisions affecting entitlement to only prospective benefits 
do not produce any retroactive effects when applied to claims 
that were pending when the new provision took effect.  Most 
regulations liberalizing the criteria for entitlement to a 
benefit may be applied to pending claims because they would 
affect only prospective relief, and regulations restricting 
the right to a benefit may have disfavored retroactive 
effects to the extent their application to a pending claim 
would extinguish the claimant's right to benefits for periods 
before the statute or regulation took effect.  Id.

In the present case, the Board notes that the new regulations 
pertaining to the evaluation of skin disorders do not 
identify the specific types of claims to which they are to 
apply (i.e., the regulations do not indicate whether they are 
to be applied to pending claims).  Thus, as noted above, the 
question to be addressed is whether application of those 
regulations to a claim pending at the time of their 
promulgation would produce genuinely retroactive effects.  In 
this case, the Board finds that they would not produce the 
proscribed effect, at least to the extent that the new 
regulations are liberalizing.  This is so because 38 U.S.C.A. 
§ 5110(g) provides that the effective date of benefits 
awarded pursuant to a liberalizing statute or regulation may 
be no earlier than the effective date of the statute or 
regulation.  Hence, the new regulations may affect only 
prospective relief.  

Consequently, the revised provisions may be applied to the 
evaluation of the appellant's disability on a forward-going 
basis, from the effective date of the new provisions.  They 
may not be applied to effect an award of increased benefits 
prior to their effective date, however, due to the 
aforementioned restrictions at § 5110(g); nor may they be 
applied retroactively so as to restrict or limit the rating 
that the claimant would otherwise be entitled to under the 
former ("old") criteria.  See also VAOPGCPREC 3-2000, 65 
Fed. Reg. 34,531 (May 30, 2000) (indicating that the Board's 
analysis must be based on consideration of all of the 
material and evidence of record, rather than merely the 
evidence which pre-dates or post-dates a pertinent change to 
VA's rating schedule).

Thus, in determining whether the appellant is entitled to an 
increased rating greater than 30 percent for service-
connected mycosis fungoides the Board need only consider 
whether an increase rating is warranted under the "new" 
criteria from August 30, 2002.  As previously discussed, the 
RO received the appellant's claim for an increased rating 
greater than 30 percent for service-connected mycosis 
fungoides on August 30, 2002, or the effective date of the 
new provisions for evaluating skin disabilities.

The appellant's service-connected mycosis fungoides is 
currently evaluated as 30 percent disabling pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7818-7801.  In the 
selection of code numbers assigned to disabilities, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2004).  The hyphenated 
diagnostic code in this case indicates that malignant skin 
neoplasms (other than malignant melanoma) under Diagnostic 
Code 7818 is the service-connected disorder, and scars, other 
than face, head, or neck, that are deep or that cause limited 
motion under Diagnostic Code 7801 is a residual condition.

As such, the currently assigned 30 percent disability 
evaluation for service-connected mycosis fungoides requires 
area or areas exceeding 72 square inches (465 sq. cm.).  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2004).  The Board 
also notes that, although the appellant did not specifically 
meet the criteria for the award of such a 30 percent 
disability evaluation, all reasonable doubt was resolved in 
his favor and such 30 percent disability evaluation was 
nevertheless awarded based upon functional loss.

With respect to the appellant's claim of entitlement to an 
increased rating greater than 30 percent for service-
connected mycosis fungoides, a 40 percent rating is 
warranted for scars, other than face, head, or neck, that 
are deep or that cause limited motion and have an area or 
areas exceeding 144 square inches (929 sq. cm.).  38 C.F.R. 
§ 4.118, Diagnostic Code, 7801 (2004).

The Board has thoroughly reviewed all of the medical evidence 
of record, including VA examination records, VA medical 
records, Board Hearing Transcript, and the appellant's own 
contentions with respect to the severity of his service-
connected mycosis fungoides.  For example, the appellant 
contends that his mycosis fungoides is painful, itchy, 
requires topical ointments, causes difficulty with his social 
life, and is subject to seasonal flare-ups.  The appellant's 
VA medical records dated from July 2002 to September 2002 
show that his mycosis fungoides symptomatology includes 
hyperpigmented, slightly lichenified patches on the thighs, 
calves, and feet.  However, no scaling, plaques, or erythema 
was indicated at that time and the appellant's condition was 
noted as "improved".  VA medical records dated in August 
2003 and October 2003 show (1) that the appellant is using 
topical carumstine daily to every other day for approximately 
seven months, and (2) hyperpigmented, scaly patches are 
present on the right thigh and bilateral pretibial areas.  
The Board also notes that the appellant's October 2003 VA 
medical records show that he stated that his skin lesions are 
"improved and stable".

VA examination records dated in October 2002 and November 
2002 show that the appellant's mycosis fungoides is present 
on his back, thighs, buttocks, lower legs and feet, but 
affects less than 10 percent of exposed skin.  In addition, 
the appellant has itching, moderate hyperpigmented patches, 
and minimal scaling.  However, no nodules, tumors, plaques, 
systemic symptoms, erythema multiforme, papules, pustules, 
cysts, or hyperhidrosis was noted.  The VA examiners' final 
diagnoses consisted of "mild mycosis fungoides, passive 
stage".  As such, despite the appellant's subjective 
complaints of pain, itching, social difficulties, and 
seasonal flare ups, the evidence of record, to include VA 
medical records and VA examination records does not warrant 
the assignment of a 40 percent disability evaluation under 
Diagnostic Code 7801 in the absence of scars in an area or 
areas exceeding 144 square inches (929 sq. cm.).  38 C.F.R. 
§ 4.118 (2004).

Rather, in a case such as this, where the appellant concedes 
and the evidence shows that his condition is stable, 
improving, and in a "passive stage" an increased rating is 
not warranted pursuant to Diagnostic Code 7801 and there 
exists no reasonable doubt that can be resolved in the 
appellant's favor.

The Board additionally notes that it has also considered 
whether an increased rating greater than 30 percent is 
warranted under any other potentially applicable Diagnostic 
Codes, to include 7806, 7820, and 7827.  38 C.F.R. § 4.118 
(2004).  However, as discussed above, the evidence of record 
shows that less than 10 percent of exposed skin is affected, 
therapy consists of applying topical ointments daily to every 
other day for approximately seven months, no erythema 
multiforme was noted, and infections of the skin not listed 
elsewhere are to be rated based upon the predominant 
disability, or in this case scars or dermatitis as evaluated 
pursuant to Diagnostic Codes 7801 and 7806.  Accordingly, an 
increased rating is also not warranted under Diagnostic Codes 
7806, 7820, and 7827.  38 C.F.R. § 4.118 (2004).

With respect to the existence of any other loss such that an 
increased rating greater than 30 percent is warranted for 
service-connected mycosis fungoides, the Board notes that the 
objective findings contained within the appellant's VA 
medical records dated from July 2002 to October 2003 and VA 
examination records dated in October 2002 and November 2002 
indicate that the appellant is currently diagnosed with 
"mild mycosis fungoides, passive stage" (emphasis added).  
In addition, the appellant conceded in his VA medical records 
dated in October 2003 that his skin lesions were "improved 
and stable".  Accordingly, the Board finds that the 
appellant's previously assigned 30 percent disability 
evaluation adequately compensates him for mycosis fungoides 
disability.  Therefore, the objective evidence shows that an 
increased rating greater than 30 percent is not warranted in 
this case and there exists no reasonable doubt that could be 
resolved in favor of the appellant.  38 C.F.R. § 4.3 (2004).  


III.  Extraschedular Evaluation for Mycosis Fungoides

The issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b) (2004) for the 
appellant's mycosis fungoides has been raised by his 
statements.  He maintains that his service-connected mycosis 
fungoides causes pain and itching, difficulties in social 
environments, and the inability to work.  A claim of 
entitlement to an extraschedular evaluation is implicit in 
his claim for an increase in such a circumstance. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2004).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, the RO previously considered whether an 
extraschedular rating is appropriate for the appellant's 
mycosis fungoides.  As such, the appellant is not prejudiced 
by the Board's consideration of this issue.  See 38 U.S.C.A. 
§§ 5104, 5107(a), 7104(a), and 7105(d)(1); 38 C.F.R. 
§§ 3.103(a), 3.103(c)(1), 3.103(c)(2), 3.103(d), 19.9, 19.25, 
19.29, and 19.31; see also VAOPGCPREC 16-92 (1992).

For example, the appellant's due process rights are not 
violated by this Board decision because the relevant statutes 
and regulations regarding extraschedular ratings were 
included in the July 2003 statement of the case.  In 
addition, the question of an extraschedular rating is also a 
component of the appellant's claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Although the 
Board does not have the authority to grant an extraschedular 
evaluation in the first instance, it is not precluded from 
reviewing an RO determination that referral is not warranted 
and confirming that decision.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extraschedular 
rating is required).  The Board is also not precluded from 
concluding, on its own, that referral for extraschedular 
consideration is not warranted.  See Bagwell, 9 Vet. App. at 
339 (BVA may affirm an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or reach such a conclusion on its own) 
(emphasis added).  

According to Bagwell, it is proper for the Board, in the 
first instance, to determine whether referral for an 
extraschedular evaluation is warranted.  Since the appellant 
has specifically raised this issue and had an opportunity to 
present argument on it (i.e., as to how the service-connected 
disorder affects his abilities to perform everyday tasks), 
there is no prejudice if the Board considers it.  See 
VAOPGCPREC 16-92 at 7-8.  The appellant has had a full 
opportunity to present evidence and argument on his claim for 
an increased rating, and the Board can fairly consider this 
claim.  See also VAOPGCPREC 6-96 at 12-13.

The schedular evaluations for skin disabilities are not 
inadequate.  As fully detailed above, higher disability 
ratings are available for skin disabilities where specific 
objective criteria are met, such as scars in an area or areas 
exceeding 144 square inches (929 sq. cm.) or more than 40 
percent of either the entire body or exposed areas affected.  
As discussed above, the appellant does not meet the schedular 
criteria for such a higher disability rating.  It does not 
appear that the appellant has an "exceptional or unusual" 
disability; he merely disagrees with the assigned evaluation 
for his level of impairment.

There is no evidence in the claims file to suggest frequent 
periods of hospitalization or marked interference with 
employment as a result of this condition that is in any way 
unusual or exceptional, such that the schedular criteria do 
not address it.  For example, although the appellant 
initially indicated at his June 2004 Board hearing that he 
was unemployed as a result of his service-connected skin 
disability, he later conceded that his particular 
occupational specialty, or factory machinist is no longer 
available within the Chicago metropolitan area due to 
outsourcing.  (See Board Hearing Transcript at 17-19, June 
2004).  Accordingly, the evidence does not show marked 
interference with employment.

The appellant's symptoms consist of pain, itching, seasonal 
flare-ups, diminished social life, hyperpigmented patches, 
minimal scaling, and the need for topical ointment and it is 
exactly these symptoms for which he is being compensated.  In 
other words, he does not have any symptoms from his mycosis 
fungoides that are unusual or are different from those 
contemplated by the schedular criteria. 

The Board therefore concludes that referral for 
extraschedular consideration is not warranted in this case.  
In the absence of any evidence that reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, referral for 
consideration of an extraschedular rating is not in order.  
The veteran, of course, may reopen his claim at any time, 
especially if he has current evidence of flare-ups.  


ORDER

Entitlement to an increased rating greater than 30 percent 
for service-connected mycosis fungoides is denied.



	                        
____________________________________________
	Charles E. Hogeboom
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



